Me?. Presiding Justice Smith delivered the opinion of the court. 3. Instructions, § 90*—when party not entitled to an instruction to disregard improper testimony. Where a party fails to make proper objections to improper testimony he has no right to have such testimony excluded from the consideration of the jury. 4. Appeal and error, § 1560*—when refusal of requested instruction not error. In an action to recover for medical services, refusal of defendant’s requested instruction to the effect that the jury must disregard testimony as to the value of the services not based upon charges customarily and ordinarily made by other surgeons in the vicinity, held not error for two reasons First, that the court gave an instruction at the request of the defendant disregarding évidence not based on customary charges; and second, that the evidence was improperly admitted without specific objection. 5. Appeal and error, § 508*—when objection to evidence admitted not preserved by general objection. On appeal from a judgment for medical services, an objection that testimony admitted on behalf of plaintiff as to the value of plaintiff’s services should have been directed to what was the customary and ordinary fee charged by physicians at the place for services of like character, cannot he considered where the objection to the questions asked was general and did not specify the particular ground.